Citation Nr: 0508930	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  95-19 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for periodontal disease 
for compensation purposes, including as secondary to tobacco 
use and nicotine dependence.

2.  Entitlement to an initial compensable evaluation for a 
skin disability, to include psoriasis, prior to August 30, 
2002.

3.  Entitlement to an initial evaluation in excess of 10 
percent for a skin disability, to include psoriasis, on and 
after August 30, 2002.

4.  Entitlement to an initial evaluation in excess of 10 
percent for external hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to May 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the San Diego, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that in November 1994, the RO, inter alia, 
granted entitlement to service connection for psoriasis and 
external hemorrhoids, and assigned noncompensable evaluations 
for each disorder.  The RO also denied entitlement to service 
connection for the residuals of a breast papule excision, 
cervical polyps, and right index finger pain.  Subsequently, 
the veteran submitted a notice of disagreement as to these 
matters, and in May 1995 the RO issued a statement of the 
case.

In May 1995, the veteran perfected her appeal as to the 
issues of entitlement to increased ratings for psoriasis and 
external hemorrhoids.  She also withdrew her appeal as to the 
issues of entitlement to service connection for the residuals 
of a breast papule excision, cervical polyps, and right index 
finger pain.

The RO issued a rating decision in August 1997 which denied 
entitlement to service connection for tobacco 
addiction/dependence and the veteran submitted a notice of 
disagreement.  VA records, dated in September 1997, noted 
that the August 1997 rating decision had been issued 
prematurely and that the veteran should have be notified of 
that fact, and as such, her notice of disagreement was, 
therefore, not accepted.  In correspondence from September 
1997, the RO notified the veteran that her notice of 
disagreement had been accepted as a claim for entitlement to 
service connection for tobacco-related illness.  No 
information indicating the August 1997 rating decision had 
been rescinded was provided.

In October 1998, the RO denied entitlement to service 
connection for periodontal disease due to smoking and 
nicotine dependence as not well grounded and granted 
entitlement to an increased 10 percent disability rating for 
external hemorrhoids.  Subsequently, the veteran perfected an 
appeal as to the issue of entitlement to service connection 
for periodontal disease due to smoking and nicotine 
dependence.

The Board notes that in the October 1998 rating decision the 
RO reported that the 10 percent evaluation for external 
hemorrhoids represented a total grant of the benefits sought 
by the veteran on appeal.  The United States Court of Appeals 
for Veterans Claims (Court) has held that as only one notice 
of disagreement for an issue may be submitted, in the absence 
of a specific statement limiting the disability rating 
sought, an appeal should remain open to the extent that a 
higher schedular rating is available.  See AB v. Brown, 6 
Vet. App. 35 (1993).  The Board finds that the veteran's 
substantive appeal as to the issue of entitlement to an 
increased rating for external hemorrhoids may be construed as 
a request for a rating in excess of 10 percent; therefore, 
the issue remains on appeal and is addressed in the remand 
section of this decision.

Although the RO, in essence, attempted to rescind the August 
1997 rating decision as to the issue of entitlement to 
service connection for tobacco addiction/dependence, the 
Board finds the veteran was not properly notified of that 
action.  It is noted that the RO has taken no subsequent 
action to re-adjudicate this issue.  Therefore, the Board 
finds the veteran has submitted a timely notice of 
disagreement as to the August 1997 decision which must be 
considered as an issue remaining on appeal.  As a result of 
that determination, the Board remanded the claim in October 
2000.  

Since that remand, a review of the claims folder reveals that 
service connection has been granted for periodontal disease 
for the purpose of establishing eligibility for VA outpatient 
dental treatment.  The RO issued this decision in February 
2003.  As a result of this action, the issue remaining before 
the Board is whether service connection may be granted for 
periodontal disease for compensation purposes not including 
dental treatment.  The Board further notes that the veteran 
has been assigned a 10 percent disability evaluation for the 
psoriasis condition, effective August 30, 2002.  This is not 
a full grant of the benefit sought on appeal because a higher 
rating is available.  Regarding a claim for an increased 
rating, the claimant is generally presumed to be seeking the 
maximum benefit allowed by law and regulation, and such a 
claim remains in appellate status where a subsequent rating 
decision awarded a higher rating, but less than the maximum 
available benefit.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Thus, the issue remains before the Board.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.    

2.  The veteran has been diagnosed as suffering from 
periodontal disease.  She is in receipt of VA benefits for 
outpatient dental treatment.

3.  The service medical records do not show an in-service 
dental trauma.

4.  Following service, the veteran was granted service 
connection for a skin disability - psoriasis.  

5.  Prior to August 30, 2002, symptoms and manifestations of 
a compensable skin disorder, to include exfoliation, 
exudation, and itching over an extensive area was not 
reported.

6.  On and after August 30, 2002, the veteran's skin disorder 
has produced scabbing, the flaking of skin, some lesions, and 
erythema, and 10 percent of the unexposed part of her body 
has been found to be affected by the disorder.

7.  The veteran has not been diagnosed as suffering from 
anemia nor does she have persistent bleeding secondary to the 
hemorrhoids.  


CONCLUSIONS OF LAW

1.  Periodontal disease may not be service-connected for 
purposes of compensation.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.381 (2004).

2.  The criteria for a compensable evaluation for psoriasis, 
prior to August 30, 2002, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.2, 4.7, 4.10, Part 4, Diagnostic Code 7816 (2002) and 
(2004).  

3.  The criteria for an evaluation in excess of 10 percent 
for psoriasis, on and after August 28, 2002, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 
7816 (2004).  

4.  The criteria for an evaluation in excess of 10 percent 
for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 
Part 4, Diagnostic Code 7336 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) became law 
(November 2000).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  In particular, this law redefines the 
obligations of VA with respect to the duty to notify and to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment but not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 
2099-2100 (2001), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West 2002).  See also, 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  

With respect to the appellant's claims, VA's duties have been 
fulfilled to the extent possible.  VA must notify the veteran 
of evidence and information necessary to substantiate the 
claim and inform her whether she or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate the 
claims by means of the discussions in the rating decision 
that denied the veteran's requests, the rating decisions that 
have been issued since that time, the statement of the case 
(SOC), the supplemental statements of the case (SSOCs), and 
the Board's Remand of October 2000.  Specifically, in those 
documents, the appellant has been told that she needed to 
submit evidence supporting her assertions.  She was informed 
that she had to submit evidence showing that her skin 
disability and hemorrhoids disorder were more disabling 
during the time periods in question.  She was further told 
what she had to do in order to prevail on her claim involving 
periodontal disease.  

VA informed the appellant of which evidence she was to 
provide to VA and which evidence VA would attempt to obtain 
on her behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, in a letter issued in May 2004, which 
spelled out the requirements of the VCAA and what the VA 
would do to assist the veteran.  The VA also informed the 
appellant that it would request records and other evidence, 
but that it was the appellant's responsibility to ensure that 
the VA received the records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO asked the 
veteran if there were any medical records that would assist 
the VA in deciding her claims.  She informed the RO that she 
was receiving treatment from various medical providers and 
those records were obtained (and included in the claims 
folder).  The veteran was also given an opportunity to 
present testimonial evidence before the RO and the Board.  It 
seems clear that the VA has given the veteran every 
opportunity to express her opinions with respect to her 
claims and the VA has obtained all known documents and 
information that would substantiate the veteran's assertions.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The record reflects that over the course of her 
appeal, the veteran has undergone numerous medical 
examinations in order to determine the severity of the 
claimed disorders.  Moreover, the record further reflects 
that she has been given additional chances for medical 
evaluations but that she has made the choice not to attend 
those examinations.    

Therefore, it is the conclusion of the Board that the 
requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in this instance.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In letters to the veteran, along with the SOC, the SSOCs, and 
the other documents associated with the claims, the VA 
informed her of what information she needed to establish 
entitlement to the benefits she has requested.  The veteran 
was further told that she should send to the RO information 
describing additional evidence or the evidence itself.  The 
notice was provided before the RO's most recent transfer of 
the appellant's case to the Board, and the content of that 
notice and various duty to assist letters, along with the SOC 
and SSOCs, fully complied with the requirements of 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2004).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of her 
claims and to respond to VA notices.  Therefore, to decide 
the issues addressed in this decision would not be 
prejudicial error to the claimant.  

In this case, although the VCAA notice letter provided to the 
appellant did not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to her 
claim.  In particular, the RO asked the veteran to tell VA 
about any additional information or evidence that the veteran 
wanted VA to try and get for her and to send VA the evidence 
that was needed as soon as possible.  By various 
informational letters, the SOC, the SSOCs, and their 
accompanying notice letters, VA satisfied the fourth element 
of the notice requirements.   

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Here, the veteran is not 
prejudiced by the Board's consideration of her claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  

In essence, the veteran in this case has been notified as to 
the laws and regulations governing increased rating and 
service connection claims.  She has, by information letters, 
rating decisions, the SOC, and the SSOCs, been advised of the 
evidence considered in connection with her appeal and what 
information VA and the veteran would provide.  Thus, the 
Board finds that there has been no prejudice to the veteran 
that would warrant further notification or development.  As 
such, the veteran's procedural rights have not been abridged, 
and the Board will proceed with appellate review.  Bernard, 4 
Vet. App. at 393.

I.  Service Connection

Service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and for 
periodontal disease will be considered solely for the purpose 
of establishing eligibility for outpatient dental treatment.  
See 38 C.F.R. § 3.381(a) (2004).  As such, service connection 
for compensation purposes is not available for a dental 
condition other than for injuries sustained as a result of 
dental trauma.

The record evidence shows that the veteran has been granted 
service connection for periodontal disease for outpatient 
dental treatment.  However, the evidence does not show that 
the veteran experienced inservice trauma to her mouth, to 
include her teeth.  Moreover, the veteran has not asserted or 
alleged that she suffered any such trauma during service.

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in cases where it is the law, and not the evidence, that is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  Although dental 
conditions may be service connected for purposes of 
determining entitlement to dental examinations and/or 
outpatient dental treatment under 38 C.F.R. Part 17 (2004), 
such a question is no longer before the Board.  Rather, the 
question at issue is entitlement to compensation benefits.

The regulations provide only for service connection solely 
for the purpose of establishing eligibility for outpatient 
dental treatment.  Additionally, the Board notes that in a 
precedent opinion, VA's General Counsel held that dental 
treatment of teeth, even extractions, during service did not 
constitute dental trauma.  See VAOPGCPREC 5-97, 62 Fed. Reg. 
15,566 (1997).  Consequently, because there is no evidence of 
dental trauma and the veteran's current appeal is based on 
her complaint of periodontal disease that occurred while she 
was in service, the Board is without legal authority under 
governing regulations to grant service connection for a 
dental condition for purposes of an award of disability 
compensation benefits.  As such, the veteran's claim of 
entitlement to service connection for periodontal disease for 
compensation purposes is denied.

II.  Increased Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2004) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2004) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2004) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, Court has held that, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2004).  With respect to the issues before the 
Board, the appeal does stem from the veteran's disagreement 
with an evaluation assigned in connection with the original 
grant of service connection, and the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).

A.  Skin Disability - Psoriasis

As previously noted, over the long course of this appeal, the 
veteran's skin disability has been assigned noncompensable 
and compensable evaluations.  This disability has been rated 
pursuant to the criteria found at 38 C.F.R. Part 4, 
Diagnostic Code s7816 and 7806.  When a veteran has been 
diagnosed as having a specific condition and the diagnosed 
condition is not listed in the VA Schedule for Rating 
Disabilities (Rating Schedule), the diagnosed condition will 
be evaluated by analogy to a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2004).  

When eczema [psoriasis] is manifested by ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or is exceptionally repugnant, a 50 percent 
evaluation is assigned.  If there is constant exudation or 
itching, extensive lesions, or marked disfigurement, a 30 
percent evaluation is assigned.  With exfoliation, exudation 
or itching, if involving an exposed surface or extensive 
area, eczema [psoriasis] is assigned a 10 percent evaluation.  
When eczema [psoriasis] has slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area, a noncompensable evaluation is assigned.  38 C.F.R. 
Part 4, Diagnostic Code 7806 (2002).

There is also a note at the bottom of 38 C.F.R. § 4.118 
(2002) which indicates:

NOTE:  The most repugnant conditions may 
be submitted for central office rating 
with several unretouched photographs.  
Total disability ratings may be assigned 
without reference to Central Office in 
the most severe cases of pemphigus and 
dermatitis exfoliativa with 
constitutional symptoms.

During the pendency of the veteran's appeal, VA's Rating 
Schedule was amended.  By regulatory amendment, effective 
July 31, 2002, changes were made to the schedular criteria 
for evaluating skin disabilities, as set forth in 38 C.F.R. 
§§ 4.118 (2001).  See 67 Fed. Reg. 49596- 49599 (2002).  The 
veteran is entitled to the application of the version of the 
regulation that is more favorable to him from the effective 
date of the new criteria, but only the former criteria are to 
be applied for the period prior to the effective date of the 
new criteria.  VAOPGCPREC 3-2000 (April 10, 2000), published 
at 65 Fed. Reg. 33,422 (2000).  In pertinent part, these new 
regulations are not so different from the old as to require 
special development to prevent prejudice to the veteran.  

Under the new criteria, a noncompensable rating will be 
assigned if less than 5 percent of the body or exposed areas 
affected, and, no more than topical therapy required during 
the past 12 month period.  A 10 percent evaluation may be 
assigned for psoriasis with at least 5 percent, but less than 
20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.

A 30 percent evaluation may be assigned for psoriasis with 20 
to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  A 60 percent evaluation may 
be assigned for psoriasis with more than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected, or; constant or near- constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required during the past 12-month period.  38 C.F.R. Part 4, 
Diagnostic Code 7816 (2004).

Disabilities under this rating code may be alternatively 
rated as disfigurement of the head, face or neck (38 C.F.R. 
Part 4, Diagnostic Code 7800 (2004)) or scars (38 C.F.R. Part 
4, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2004)) 
depending upon the predominant disability.  See 38 C.F.R. 
Part 4, Diagnostic Code 7816 (2004).  

After the veteran retired from active service, she submitted 
a claim for benefits with the VA that included asking for 
service connection for a skin disability - psoriasis.  In 
conjunction with her request, the veteran underwent a VA 
dermatological examination in August 1994.  Before the 
examination, the veteran reported that she suffered from 
itching.  She further stated that she used an over-the-
counter hydrocortisone crème to reduce the symptoms and 
manifestations of the skin disorder.  

The veteran was examined and the examiner found that previous 
affected areas (complained thereof by the veteran) were 
clear.  The veteran was diagnosed as having psoriasis "under 
control."  

In December 1995, the veteran underwent another examination.  
The examiner reported that there was no presence of psoriasis 
on the veteran's buttocks area.  A third examination was 
performed in July 1998.  The examiner wrote:

	This psoriasis she does not have at 
the present time. . . . There is no 
evidence of psoriasis at this time, only 
by history. . . 

The veteran's medical treatment records have been obtained 
and included in the claims folder for review.  The veteran's 
available records from 1994 to 2002 are negative for findings 
indicative of a treatable skin disorder.  For example, the 
veteran was seen in November 1999.  She told the examiner 
about her recurrent psoriasis.  She admitted that the 
condition was active two months prior to the examination.  
Scabbing, bleeding, disfigurement and lesions were not 
reported.  However, a medical treatment record from August 
2002 noted yellow scabs with flaking of the skin.  Mild 
erythema of denuded skin patches were reported at the gluteal 
crease.  

At the time of a VA examination in May 2004, the veteran 
complained of no local symptomatology.  When examined, the 
examiner reported that the affected areas included the 
buttocks, the pilonidal area, and the perianal and left 
inguinal region.  The percentage of the exposed areas that 
was affected was estimated to be zero.  The percentage of the 
entire body that was affected was estimated to be 10 percent.  
Scarring, scabbing, and disfigurement was not found.  The 
lesions in some areas were slightly raised, mostly macerated 
around the area of the rectum, and with some maceration in 
the area between the buttocks with no apparent bleeding.  A 
diagnosis of psoriasis of a mild to moderate degree with 
minimal degree of functional impairment.  

Although the veteran reported experiencing recurrent symptoms 
associated with outbreaks, there is no documented pattern of 
repeated medical visits for treatment of the reported active 
recurrences.  In fact, review of the medical evidence reveals 
very few, if any, recent clinical findings attributable to 
psoriasis.  Although an examination in 2002 and 2004 reported 
occasional lesions, erythema, scabbing, and itching, the 
record does not show any type of disfigurement, limitation of 
motion, ulceration, or exudation.  There is no indication 
that she has required corticosteroids or immunosuppressive 
drugs, and there is no evidence showing that the psoriasis 
affects more than 10 percent of the body.  Accordingly, the 
veteran's disability is not shown to be so symptomatic or 
actively disabling as to warrant a compensable evaluation 
prior to August 2002, and an evaluation in excess of 10 
percent since that time pursuant to 38 C.F.R. Part 4, 
Diagnostic Code 7816 (2002) and (2004).  The Board finds no 
basis for assignment of additional separate ratings for 
separate periods during the appeal period than has already be 
assigned, as it finds that the veteran's service-connected 
dermatological disability has not significantly changed prior 
to August 2002 and after that date.  See Fenderson, supra.  

Finally to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2004) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) (2004) only where circumstances 
are presented which the Director of VA's Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for any skin disorder, to 
include psoriasis, and there is no indication that it causes 
a marked interference with employment.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action. 

B.  Hemorrhoids

The veteran has been granted service connection for external 
hemorrhoids.  This grant was established via an RO's rating 
decision, dated November 30, 1994.  The effective date of the 
rating was the day after the veteran left the US Navy, or 
June 1, 1994.  A noncompensable evaluation was assigned in 
accordance with the rating criteria found at 38 C.F.R. Part 
4, Diagnostic Code 7336 (1993).  The veteran was notified of 
that decision, and she appealed the assigned of the 
noncompensable rating.  Since that initial rating, the 
disability rating has been increased to 10 percent; the 
veteran has continued her appeal, claiming that a higher 
rating was in order.  

The veteran's anal disability has been rated pursuant to 38 
C.F.R. Part 4, Diagnostic Code 7336, which indicates that a 
noncompensable evaluation is warranted for mild or moderate 
external or internal hemorrhoids.  A 10 percent evaluation 
requires large or thrombotic, irreducible hemorrhoids with 
excessive redundant tissue evidencing frequent recurrences.  
A 20 percent evaluation requires hemorrhoids with persistent 
bleeding and secondary anemia or with fissures.  Under this 
code, a 20 percent evaluation is the highest rating 
available.  

The veteran underwent a VA examination in December 1995.  
That examination found only mild external hemorrhoids, and no 
internal hemorrhoids.  The veteran's only complaints were 
occasional itching and swelling.  In July 1998, another 
examination of the veteran's anal region was performed.  The 
examiner found external hemorrhoidal skin tags which were 
slightly swollen and irritated.  The hemorrhoids were 
diagnosed as swollen and mildly active.  It is noted that 
prior to this second examination, the veteran complained of 
irritation, pain, and occasional blood on the tissue.  

A VA medical treatment record from August 2003 shows a 
diagnosis of external hemorrhoids.  At that time, the 
examiner noted that there were "several" external 
hemorrhoids with no evidence of bleeding or open wounds.  
Another examination of the veteran's anal region was 
accomplished in May 2004.  The veteran did not mention the 
hemorrhoids and the comments provided by the examiner failed 
to mention hemorrhoids or manifestations related to this 
disability.  

None of the veteran's medical records or the examinations has 
shown that the veteran's hemorrhoids have caused persistent 
bleeding, fissures, or anemia.  The Board does recognize that 
the veteran complained about her hemorrhoids when she 
received treatment at the local VA Medical Center in 2002.  
However, specific findings, as noted above, were not reported 
in those medical records.  The evidence fails to show that 
the veteran is suffering from fecal incontinence, stool 
seepage, the loss of sphincter control, bloody stools, or 
that she must use adult diapers.  

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A § 5107 (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The evidence fails to show that this 
disability is underrated; the disability does not meet or 
approximate the rating criteria for an evaluation in excess 
of 10 percent.  Because there is no competent evidence 
indicative of a more serious anal disability, an increased 
evaluation is not warranted, and the veteran's claim is 
denied.  

Additionally, the Board has considered whether it is 
appropriate to assign "staged ratings," in accordance with 
Fenderson, supra.  However, the Board finds that the medical 
evidence demonstrates consistently and throughout that the 
veteran meets the criteria for a 10 evaluation from the date 
of her claim.  Therefore, the assignment of staged 
evaluations in this case is not necessary.

Finally to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2004) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) (2004) only where circumstances 
are presented which the Director of VA's Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for any hemorrhoid 
disability and there is no indication that it causes a marked 
interference with employment.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action. 


ORDER

Service connection for periodontal disease for compensation 
purposes, including as secondary to tobacco use and nicotine 
dependence, is denied.

An initial compensable evaluation for a skin disability, to 
include psoriasis, prior to August 30, 2002, is denied.

An initial evaluation in excess of 10 percent for a skin 
disability, to include psoriasis, on and after August 30, 
2002, is denied.

An initial evaluation in excess of 10 percent for external 
hemorrhoids is denied.  


	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


